Citation Nr: 0005265	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected shrapnel wound residuals with fractures of the 11th 
and 12th ribs, peritoneal cavity injury and damage to muscle 
group III, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a shrapnel wound of the right flank 
and buttock with damage to muscle group XVII, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected peripheral sensory loss of T-8, 9, 10, 11 and 12, 
with involvement of the right iliohypogastric and lateral 
cutaneous nerves, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to November 
1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating decision of the RO, 
which in pertinent part, denied the currently pending claims.

In May 1997, the Board remanded this matter for additional 
development of the record.  Following compliance with the 
Board's directives on Remand, an August 1999 rating decision 
of the RO continued the denial of increased evaluations for 
the currently pending claims.  The veteran continued his 
appeal.  The case is now returned to the Board.

It is also noted that in May 1997, the Board also remanded 
claims seeking service connection for bilateral hearing loss, 
tinnitus, and otitis media of the right ear.  However, 
service connection for all of those claims was subsequently 
granted by the August 1999 rating decision.  Accordingly, as 
the benefit sought has been granted in full by the RO, those 
issues are no longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected shrapnel wound residuals 
with fractures of the 11th and 12th ribs, peritoneal cavity 
injury and damage to muscle group III is not shown to be 
manifested by more than moderately severe impairment; severe 
impairment has not been shown.

3.  The veteran's service-connected residuals of the shrapnel 
wound of the right flank and buttock with damage to muscle 
group XVII is not shown to be manifested by more than 
moderate impairment; moderately severe impairment has not 
been shown.

4.  The veteran's service-connected peripheral sensory loss 
of T-8, 9, 10, 11, and 12, with involvement of the right 
iliohypogastric and lateral cutaneous nerves is not shown to 
be manifested by more than moderate incomplete paralysis of 
the long thoracic nerve; severe incomplete paralysis has not 
been shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected shrapnel wound residuals 
with fractures of the 11th and 12th ribs, peritoneal cavity 
injury and damage to muscle group III have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.55, 4.56, 4.73 including Diagnostic Code 
5303 (1996); 38 C.F.R. §§ 4.55, 4.56, 4.73 including 
Diagnostic Code 5303 (1999).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of the 
shrapnel wound of the right flank and buttock with damage to 
muscle group XVII have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.55, 
4.56, 4.73 including Diagnostic Code 5317 (1996); 38 C.F.R. 
§§ 4.55, 4.56, 4.73 including Diagnostic Code 5317 (1999).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected peripheral sensory loss 
of T-8, 9, 10, 11, and 12, with involvement of the right 
iliohypogastric and lateral cutaneous nerves have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8519 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A careful review of the veteran's service medical records 
shows that in September 1950, the veteran received wounds to 
the right lateral chest and right flank by an enemy mortar 
shell fragment.  Medical records demonstrate that the veteran 
was right handed and thus, the wounds were to his dominant 
side.

The wounds were described as:  avulsed missile wound, right 
lateral chest wall, extensive, without artery or nerve 
injury; compound fracture, 11th and 12th ribs, right, without 
artery or nerve injury; penetrating missile wound, peritoneal 
cavity without apparent visceral damage.  After being 
wounded, the veteran was apparently evacuated to Tokyo 
General Hospital where the wounds were debrided and dressed.  
Examination in October 1950 revealed a diagnosis of gunshot 
wound, right flank; possible fracture, ribs, right, 7-11; 
bisection of thoracic nerves, right, 7-11; gunshot wound, 
right buttock, with possible retained fragments; and gunshot 
wound right anterior thorax.  

A December 1950 evaluation noted that the veteran was 
reportedly unable to do the work required in an infantry 
Company and was seeking a transfer to another unit.  Medical 
evaluation reported a well healed 17 centimeters vertical 
scar in the right flank which was painless to touch.  There 
was mixed anesthesia and paresthesia medial to the scar up to 
the mid line of the abdomen.  However, there was no paralysis 
of the abdominal musculature and the patient was able to 
tighten the right side of his abdomen as well as the left.  
There was point tenderness on the right iliac crest.  There 
was a well healed 7 centimeters scar on the right buttock 
with no other pathology.  The veteran displayed no overt 
signs of physical disability other than the paresthesia and 
anesthesia previously mentioned.  It was recommended that the 
veteran be transferred from an infantry to an armored Company 
and other than this recommended transfer he was considered 
fit for duty.  The veteran was ultimately returned to limited 
duty but with a physical profile.  The veteran continued to 
experience pain and throbbing on the right side.

On separation examination, in November 1952, the veteran's 
scars were noted and it was also noted that the veteran 
complained of pain on the right side.

The veteran was initially afforded a post-service examination 
for VA purposes in March 1953.  Examination revealed definite 
sensory loss, epicritic and protopathic of the intercostal 
distribution distal to the wounded area.  There was no 
evidence of ilioinguinal involvement; however, it was noted 
that there was loss of peripheral iliohypogastric and lateral 
sensoral cutaneous nerves.  Otherwise, the abdomen was 
negative to palpation, percussion, and auscultation.  The 
final impression included a diagnosis of shrapnel wound, 
right side with peripheral sensory loss at T-8, 9, 10, 11, 
and 12 and at the iliohypogastric and lateral sensoral 
cutaneous nerves, right.  

Based on the above information, in April 1953, the RO granted 
service connection for:  fracture, compound, 11th and 12th 
ribs, penetrating peritoneal cavity, residuals of shrapnel 
wound, muscle group III, moderately severe, with an assigned 
rating of 30 percent; shrapnel wound, right flank and 
buttock, muscle group XVII, moderate, with an assigned rating 
of 20 percent; and, peripheral sensory loss, T-8, 9, 10, 11, 
12, right iliohypogastric and lateral sensoral cutaneous, 
right, mild, with an assigned rating of 10 percent.  

The Board notes that the evaluations assigned by the April 
1953 rating decision have remained unchanged since that time 
to the present.  A claim for increase was denied by a May 
1984 rating decision, which noted that the veteran had been 
treated once for right sided abdominal and flank pain treated 
by a nerve block with complete relief.  Examination in April 
1984 had been unremarkable.

In January 1993, the veteran submitted a claim for increase 
in the service-connected disabilities noted above.  At that 
time, he noted that he experienced severe cramps and 
disabling pain from his injuries.  

VA outpatient treatment records, received in March 1993 and 
also received in January 1995, were negative for pertinent 
complaints or treatment.

The veteran was afforded a VA examination of the peripheral 
nerves in March 1993.  He complained of a sensation of 
tightness and pain, around the T8 to T12 dermatoma.  It was 
noted that pain block had previously been given and he was 
currently using a TENS unit for pain treatment.  Examination 
revealed a large scar extending from approximately T8 to T12 
in the right side of the chest, with decreased sensation and 
occasional pain to touch.  Remaining neurological examination 
was unremarkable.  The final impression was that the veteran 
continued to suffer post-traumatic neuritis causing pain 
which the veteran claimed to be worsening.  

VA muscle examination was subsequently afforded in May 1993.  
At that time, the veteran complained of a progressively 
worsening pulling sensation in his right flank, partially 
relieved by medication and a TENS unit.  He also complained 
of numbness in his right lateral chest wall, flank and groin 
area, and pain in his right shoulder, especially with 
overhead activities.  It was reported that he had worked in 
an auto shop until November 1992.

Examination of the right chest wall revealed a 3.5 cm well-
healed scar over the lower ribs which was mildly tender to 
deep palpation.  There was also a 15 centimeters (cm) by 2 cm 
well-healed scar in the right flank region, probably over the 
latissimus dorsi muscle.  There was a third scar, 6 cm long, 
well-healed and nontender, over the lower outer gluteal fold 
along with mild flattening of the gluteus on this side.  

No muscle weakness was noted and all muscles involved 
appeared normal in tone.  Sensory examination showed moderate 
hypesthesia to light touch and pin prick, diffusely from T5 
to the groin region on the right side and from the posterior 
axillary to the mid-clavicular line.  

Examination of the right shoulder showed no obvious 
asymmetry, deformity or any evidence of joint laxity.  There 
was mild tenderness in the right subacromial and bicipital 
groove region with mild limited and painful abduction, 
external rotation and flexion in terminal ranges.  

The final diagnoses included:  residual of shrapnel injury 
causing multiple scars, including to the right chest wall, 
right flank and right gluteal region with marked subjective 
discomfort and rather diffuse sensory loss on the right side 
which may be partially related to crush injury; fracture of 
the right 9th and 10th ribs; and, right shoulder acromial 
clavicular degenerative changes with mild subacromial 
bursitis and bicipital tendonitis.  

Subsequent to the Board's remand in May 1997, VA outpatient 
treatment records were received in November 1998 and they 
primarily pertained to treatment for disorders unrelated to 
the veteran's current claims.

The veteran was also afforded another series of VA 
examinations.  Examination of the peripheral nerves was 
undertaken in March 1999.  At that time, the veteran 
presented with complaints of occasional right paraspinal 
muscle spasm and tenderness occurring for the last five 
years, relieved with massage and use of a TENS unit.  He also 
reported complaints of right shoulder pain for many years, 
which he claimed was making the weakness of his right upper 
extremity worse.  He also noted occasional neck and shoulder 
pain which would radiate down into his low back.  

Motor examination revealed 5/5 strength in the lower 
extremities, and the right upper extremity to be limited due 
to right shoulder pain, but otherwise there was no apparent 
weakness.  Reflexes were 2 and symmetric all over.  Sensory 
examination was decreased to pin prick in the right T8-12 
distribution and also on the right iliohypogastric and right 
lateral cutaneous nerve distribution.  The final assessment 
was that the veteran had some right-sided weakness, which was 
probably secondary to some underlying degenerative changes, 
but was unremarkable.  Gait was slow but steady while 
walking.  The veteran could walk on toes and heels and do 
tandem walking with some difficulty.  It was also noted that 
the sensory loss noted above was unchanged from previous 
examination.  It was stated that the veteran would require 
treatment symptomatically.

VA muscle examination was also afforded in March 1999.  The 
veteran was noted to ambulate with an asymmetric gate with a 
slight right-sided lateral lurch and an apparent leg length 
discrepancy with the right side being shorter by 1.5 cm.  
There was a very well-healed, broad scar of 18 cm in length 
along the posterior aspect of the right flank extending from 
just above the iliac rim to the posterior rib area.  There 
was also an irregular scar over the right buttock at the 
level of the ischial tuberosity.  The veteran was noted to 
stand with the right shoulder dropped approximately 1 cm 
compared with the left side.  The shoulder showed no obvious 
deformity, however, the veteran had significant pain with 
abduction or flexion of the shoulder.  Actual range of motion 
testing demonstrated full abduction to 180 degrees, full 
flexion to 180 degrees.  Internal and external rotation with 
the shoulder adducted and the elbow flexed to 90 degrees was 
to 90 degrees and 60 degrees, respectively.  Manual muscle 
testing revealed 4/5 strength in shoulder abduction on the 
right, compared with 5/5 on the left.  The veteran was also 
noted to show a mild degree of lateral scapular winging on 
the right side.  Sensory examination was noted to reveal a 
mild, nondermatomal, sensory difference between the right and 
left sides, with the right being less sensitive.  

Examination of the right hip showed abduction to 30 degrees, 
compared with 40 degrees on the left.  The veteran also had 
some pain with Faber testing on the right side, as well as 
painful flexion beyond 100 degrees.  Manual muscle testing 
demonstrated 4- strength in hip flexion and extension on the 
right as compared to 5/5 on the left.  Deep tendon reflexes 
were symmetrically 2+ at the quadriceps and 1+ at the triceps 
surae.  The veteran was able to stand from a seated position, 
but required push-off to do so.  He was also able to stand on 
his toes for longer than 30 seconds.  

The final impression was that of status post abdominal wound 
as a result of a blast injury affecting the anterior 
abdominal and the posterior extensor muscles on the right 
side.  The veteran was also noted to have findings consistent 
with mild degenerative changes in the right shoulder and hip, 
as well as a mild leg length discrepancy most likely due to 
degenerative changes.  X-ray studies performed in conjunction 
with the examination were noted to show very slight 
degenerative changes in the right hip as well as moderate 
degenerative arthritis of the right acromioclavicular joint.

II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes for the disabilities addressed below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A.  Muscle Injuries

The Board notes that the provisions for rating muscle 
disabilities were changed, effective on July 3, 1997.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Based on the evidence of record, the RO 
appropriately considered the old and new rating criteria in 
making its decision, and the Board will also consider both 
the old and new rating criteria.  

The Board further notes, however, that the criteria for 
evaluation of muscle injury are essentially the same under 
both the old and new regulations.  The modifications in the 
criteria for defining slight, moderate, moderately severe, 
and severe muscle injury due to gunshot wounds or other 
trauma are insignificant as they would relate to the 
particular shell fragment wound residuals under consideration 
in this instance.  

1.  Prior Version Of VA Regulations Dealing With Muscle 
Injuries

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, so that 
delicate, coordinated movements are interfered with and there 
is loss of strength.  After prolonged exertion the stresses 
and strains due to these disarrangements bring about fatigue 
and pain, thus further interfering with the function of the 
part.  38 C.F.R. § 4.47 (1996).  

As to the residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability and the starting point for 
physical examination is the superficial scar.  An accurate 
and full description of the scar must be furnished by the 
medical examiner, so that the disability from it may be 
intelligently visualized and evaluated.  Its location, 
length, width and depth will be described; whether it is 
painful, inflamed or keloid; adherent or nonadherent; whether 
it involves or distorts neighboring orifices; whether it is 
exerting traction or limiting normal motion of the parts 
involved; whether there is ankylosis of contiguous joints; 
whether there is bone or muscle loss, or muscle hernia, and, 
if so, to what extent and how productive of interference with 
normal functions; whether there is associated lesion of a 
peripheral nerve (the nature and effects to be depicted by a 
neurologist, wherever possible).  38 C.F.R. § 4.48 (1996).  

A description of the residuals of such a wound in terms of 
one or more superficial scars does not, however, evidence the 
application of medical knowledge and observation to the 
extent required.  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvements either 
evidenced as disability or as inevitably resulting from the 
course of the missile.  The military records made at the time 
of the original injury should be consulted and considered in 
evaluating the final picture.  Particular attention should be 
given to tracing the complaints of claimants to their 
physical basis.  38 C.F.R. § 4.49 (1996).  

Disability from injuries of muscles presents a special 
problem.  Shrapnel and shell fragments and high velocity 
bullets may inflict massive damage upon muscles with 
permanent residuals.  The principal symptoms of disability 
from such muscle injuries are weakness, undue fatigue-pain, 
and uncertainty or incoordination of movement.  The physical 
factors are intermuscular fusing and binding, and welding 
together of fascial planes and aponeurotic sheaths.  In those 
scar-bound muscles strength is impaired, the threshold of 
fatigue is lowered and delicate coordination is interfered 
with.  Skin scars are incidental and negligible.  It is the 
deep intramuscular and intermuscular scarring that is 
disabling.  When a joint is ankylosed the muscles acting on 
that joint take no rating; for example, intrinsic shoulder 
girdle muscles when the shoulder joint is ankylosed.  On the 
other hand, injured extrinsic shoulder girdle muscles take a 
rating to be combined with ankylosis of the shoulder joint 
because their damage impairs the compensatory scapular 
movements which then have increased importance.  In ankylosis 
of the knee, the muscles of the hamstring group, if injured, 
take a rating for their action as hip extensors, but one step 
lower than the estimated degree.  38 C.F.R. § 4.50 (1996).  

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.51 
(1996).  

When an operative dissection is made in the area of old 
gunshot muscle wounds, as for nerve suture, removal of 
foreign body, excision of ragged scar, etc., the surgeon 
finds that the anatomical structures are so distorted that it 
is difficult or impossible to recognize the familiar muscle 
landmarks.  There is intermuscular fusing and binding and 
obliteration of fascial planes.  So-called penniform muscles 
have a type of structure which permits the maximum cross 
section of muscle tissues for the space occupied.  Most 
muscles of the extremities are of this type and these muscles 
often have their parallel aponeurotic sheaths welded together 
by scar tissue wherever the slanting muscle fibers which 
normally connect them have been destroyed.  The muscle 
fasciculi are found displaced in direction and their 
interspaces infiltrated with scar tissue.  It is obvious that 
when these crippled and scar-bound muscles are called on to 
act with other muscles in a movement they can no longer work 
smoothly, pulling evenly on their normal insertions, but pull 
in part against fascial planes and other muscles with which 
they are fused, so that a part of their force is misdirected.  
Both strength and endurance must necessarily be impaired, the 
threshold of fatigue lowered and delicate coordinate 
movements interfered with.  These changes are the real 
factors in all disabilities residual to healed muscle wounds.  
38 C.F.R. § 4.52 (1996).  

Every movement calls into action the muscles necessary for 
that movement constituting a definite muscle pattern which is 
invariable for that movement.  None of the muscles can be 
left out of action in performing the movement nor can any 
other muscle be called into play to execute the movement.  
Every movement requires full efficiency, the full complement 
of muscles included in its specific pattern.  If one, or 
more, of the group is injured or destroyed the efficiency of 
the movement is permanently impaired.  It is the distortion 
of the intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial planes and 
welding of aponeurotic sheaths that results in permanent 
residual disabilities.  The typical symptoms associated with 
severe muscle injuries are:  Fatigue rapidly coming on after 
moderate use of the affected muscle groups; pain occurring 
shortly after the incidence of fatigue sensations, the type 
of pain being that which is characteristic of and normally 
associated with prolonged severe muscular effort (fatigue-
pain); inability to make certain movements with the same 
degree of strength as before injury; uncertainty in making 
certain movements, particularly when made quickly.  When the 
subjective evidence in an individual claim appears as the 
natural result of a pathological condition shown objectively, 
and particularly when consistent from time of first 
examination, i.e., when obviously not based upon information 
given to the claimant by previous examiners or relayed to him 
or her from the claims file, it will be given due weight.  38 
C.F.R. § 4.53 (1996).  

Disabilities due to residuals of muscle injuries will be 
evaluated on the basis laid down in §§ 4.55 and 4.56 and on 
the type of disability pictures appended to the ratings 
listed.  In the following schemes the skeletal muscles of the 
body are divided for rating purposes into 23 groups, in 8 
anatomical regions: 4 groups for the shoulder girdle, 2 for 
the arm, 3 for the forearm and hand, 3 for the foot and leg, 
3 for the thigh, 3 for the pelvic girdle, 3 for the trunk, 
and 2 for the neck.  The facial muscles will be rated in 
accordance with interference with the functions supplied by 
the cranial nerves.  Four grades of severity of disabilities 
due to muscle injuries are here recognized for rating 
purposes:  slight, moderate, moderately severe and severe.  
The type of disability pictures for these, as set forth in §§ 
4.55 and 4.56, will be a basis for assigning ratings for each 
of the 23 muscle groups.  The type of disability pictures are 
based on the cardinal symptoms of muscle disability 
(weakness, fatigue- pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue and impairment of coordination).  38 C.F.R. § 4.54 
(1996).  

The following principles as to combination of ratings of 
muscle injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion 
will govern the ratings:
(a) Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  
(b) Two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at an "intermediate" angle, 
except that with severe injuries involving the shoulder 
girdle and arm, the combination may not exceed the rating for 
unfavorable ankylosis of the scapulohumeral joint.  Claims of 
an unusually severe degree of disability involving the 
shoulder girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria in this 
section appears inadequate may be submitted to the Director, 
Compensation and Pension Service, for consideration under § 
3.321(b)(1) of this chapter.  
(c) With definite limitation of the arc of motion, the rating 
for injuries to muscles affecting motion within the remaining 
arc may be combined but not to exceed ankylosis at an 
"intermediate" angle.  
(d) With ankylosis of the shoulder, the intrinsic muscles of 
the shoulder girdle (Groups III or IV) are out of commission 
and carry no rating for injury however severe.  The extrinsic 
muscles (Groups I and II) which act on the shoulder as a 
whole, may, if severely injured, elevate the rating to 
ankylosis at an unfavorable angle.  
(e) With ankylosis of the knee, the hamstring muscles (Group 
XIII) may, if severely injured, receive the rating for the 
moderately severe degree of disability as a maximum in 
combination, and corresponding values for less severe 
injuries, the major function of these muscles being hip 
extension.  
(f) With disability such as flail joint, ankylosis, faulty 
union, limitation of motion, etc., muscle injuries affecting 
function at a lower level may be separately rated and 
combined, always reserving the maximum amputation rating for 
the most severe injuries.  
(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  38 C.F.R. § 4.55 
(1996).  

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma.  
(a) Slight (insignificant) disability of muscles.
Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  
History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results.  No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  
Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  
(b) Moderate disability of muscles.
Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.  
History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.  
Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  
(c) Moderately severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  
History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  
Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  
(d) Severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  
History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.  
Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile. X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.
38 C.F.R. § 4.56 (1996).  

2.  Current VA Regulations Relating To Muscle Injuries

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c) There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions: (1) groups 
I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.  (d) The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55 (1999).  

Factors to be considered in the evaluation of muscle 
disabilities.
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  
(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  
(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  
(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  
(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (1999).  

3.  Shrapnel Wound Residuals With Fractures Of The 11th And 
12th Ribs,
Peritoneal Cavity Injury And Damage To Muscle Group III

Having discussed all of the applicable laws and regulations, 
both old and new versions, the Board will now turn to the 
evaluation of the veteran's service connected disorders.

The veteran's service-connected shrapnel wound residuals with 
fractures of the 11th and 12th ribs, peritoneal cavity injury 
and damage to muscle group III, are currently rated 30 
percent disabling under the criteria in the VA Schedule for 
Rating Disabilities for injuries to muscle group III.  38 
C.F.R. § 4.73, Diagnostic Code 5303 (1999).  Muscle group III 
consists of the intrinsic muscles of the shoulder girdle and 
includes the pectoralis major I (clavicular) and deltoid.  
The function of this muscle group is for elevation and 
abduction of the arm to the level of the shoulder.  This 
muscle group also acts in conjunction with the pectoralis 
major II (costosternal) and latissimus dorsi and teres major 
in forward and backward swing of the arm.  A 30 percent 
rating contemplates a moderately severe disability of muscle 
group III.  A 40 percent rating, the highest rating 
assignable under this diagnostic code, contemplates a severe 
disability of muscle group III, for the dominant extremity.  
38 C.F.R. § 4.73, Diagnostic Code 5303 (1999).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. 38 
C.F.R. § 4.69 (effective in July 1997).  The veteran has been 
shown by the record to be right handed.  Thus, his service 
connected disorder does impact his dominant side and the 
Board must consider his eligibility for the higher 40 percent 
disability evaluation, as he is not currently at the maximum 
rating.

The veteran has complained of significant disability of the 
right side and right shoulder, with limitation of movement, 
weakness, and fatigability.  However, the Board notes that no 
damage to right shoulder tissue, tendons, bones or joint has 
been shown anywhere within the medical record.  Furthermore, 
while there is some sensory loss, that disability is 
separately compensated under Diagnostic Code 8519 (discussed 
further below) and motor strength in the right shoulder on VA 
examination in March 1999 was 4/5.  Moreover, the veteran was 
able to flex and abduct his left shoulder to 180 degrees on 
that examination and X-rays indicated only mild degenerative 
changes to the shoulder.  The Board notes that the 
examination did indicate significant pain to the veteran on 
motion of the right shoulder.  The veteran was using a TENS 
unit for such pain.  However, such pain is contemplated by 
the currently assigned 30 percent disability evaluation and 
does not in itself warrant an increased evaluation.  The 
Board also finds it significant that the veteran has required 
no medical treatment for many years for the right shoulder 
other than the use of the TENS unit.  Consequently, the Board 
finds that there is no objective medical evidence of more 
than moderately severe impairment of the intrinsic muscles of 
the right shoulder girdle and that limitation of motion of 
the right shoulder does not warrant an increased evaluation.  
38 C.F.R. § 4.71a, 4.73, Diagnostic Codes 5200, 5201, 5202, 
5303.

Severe disability of the muscles of the right shoulder is 
also not shown under the provisions of 38 C.F.R. § 4.56 
because the evidence does not reveal a through and through or 
deep penetrating wound that required prolonged 
hospitalization and resulted in ragged and depressed scars or 
loss of either deep fascia or muscle substance or soft flabby 
muscles in the wound area, with objective medical evidence of 
severe impairment of function on strength, endurance, or 
coordinated movements testing.  To the contrary, the 
veteran's shell fragment wound originally did not involve 
nerve or artery damage; the veteran was hospitalized for only 
a few months before being returned to duty in service and he 
has never been hospitalized since service for his service-
connected disability; there is no ragged and depressed scars 
or loss of deep fascia or muscle substance; and the recent VA 
examination findings do not reveal objective medical evidence 
of severe impairment of function, since flexion and abduction 
is full, muscle strength is, at least, 4/5, and there is no 
shoulder incoordination.  All residual scarring has been 
described as well-healed, non-tender, and non- keloid.  
Residual limitation of motion is not so severe as to warrant 
a higher evaluation. 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45 concerning functional loss due to pain, 
weakness, incoordination and excess fatigability, to include 
functional impairment on use and during flare-ups.  While 
there is evidence of some right shoulder weakness and 
fatigability, in addition to painful motion, range of motion 
of the shoulder was full on recent VA examination.  
Accordingly, a higher rating is not warranted on the basis of 
any of these disability factors under 38 C.F.R. §§ 4.40 and 
4.45. Moreover, the symptomatology for this disability does 
not more nearly approximate the criteria for an increased 
evaluation. 38 C.F.R. § 4.7.

4.  Residuals Of The Shrapnel Wound Of The Right Flank And 
Buttock
With Damage To Muscle Group XVII

The veteran's service-connected residuals of the shrapnel 
wound of the right flank and buttock with damage to muscle 
group XVII, are currently evaluated as 20 percent disabling 
under the criteria in the VA Schedule for Rating Disabilities 
for injuries to muscle group XVII.  38 C.F.R. § 4.73, 
Diagnostic Code 5317 (1999).  Muscle group XVII consists of 
the pelvic girdle group 2 and includes the gluteus maximus, 
gluteus medius and gluteus minimus.  The function of this 
muscle group is for extension of the hip; adduction of the 
thigh; elevation of the opposite side of the pelvis; tension 
of the fascia lata and iliotibial band, acting with muscle 
group XIV in postural support of the body steadying the 
pelvis upon the head of the femur and condyles of the femur 
on the tibia.  A 20 percent rating contemplates a moderate 
disability of muscle group XVII.  A 40 percent rating is for 
moderately severe disability; and a 50 percent rating is 
assignable for severe disability of muscle group XVII.  38 
C.F.R. § 4.73, Diagnostic Code 5317 (1999). This is true 
under both the old and the new version of the diagnostic 
code.

As for findings attributable to residuals of the shrapnel 
wound of the right flank and buttock with damage to muscle 
group XVII, recent examination reports demonstrate that the 
veteran has continued to complain of pain in the right flank 
and a pulling sensation, necessitating the use of a TENS unit 
and massage for pain relief.  Nonetheless, the majority of 
the veteran's complaints of pain have been related to use of 
his right shoulder (discussed above).  (The Board again notes 
that the veteran is separately compensated for his peripheral 
sensory loss.)  VA examination in March 1999 showed some 
right sided weakness, and there were also findings of an 
asymmetrical gait and a leg length discrepancy of 1.5 
centimeters.  Nonetheless, right flank and right buttock 
scars were described as well-healed.  The changes to the 
right hip and right leg were described as mild degenerative 
changes by X-ray study.  Although there was demonstrated pain 
on motion, such pain was contemplated by the currently 
assigned 20 percent disability evaluation.  The limitation of 
motion to the right hip was not such as to warrant a higher 
evaluation.

The Board notes that the medical record does not demonstrate 
that residuals of the shrapnel wound of the right flank and 
buttock with damage to muscle group XVII, included loss of 
deep fascia at the point of entry of the shrapnel wound, or 
loss of muscle.  There is no atrophy and no noticeable 
weakness.  It should also be noted that there is no evidence 
that the scars are tender or adherent.

The Board does not doubt that the veteran's disability is 
productive of significant symptomatology, but after comparing 
the evidence with the rating criteria, the Board believes 
that a finding of no more than moderate disability is 
warranted under either the old or the new rating criteria.

In reaching this decision, the Board has taken the veteran's 
pain symptoms and weakness into account to the extent they 
are supported by adequate pathology.  38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  In 
this case, the objective evidence of pathology is 
insufficient to show that the functional loss due to the 
veteran's disability impairs him to such a degree that he has 
the equivalent of moderately severe disability as required 
for a rating in excess of 20 percent under Diagnostic Code 
5317.  Once again, the Board notes that the veteran has not 
required medical treatment or hospitalization for his 
disorder since service, other than for the occasional 
treatment of pain either by pain block or by TENS unit.  
Therefore the objective evidence of pathology, to include 
muscle atrophy and tissue loss, does not warrant an increase 
in the 20 percent rating.  Accordingly, a rating in excess of 
20 percent is not warranted for the veteran's service-
connected residuals of the shrapnel wound of the right flank 
and buttock with damage to muscle group XVII, under 
Diagnostic Code 5317.

B.  Nerve Injury

Turning now to the veteran's service-connected peripheral 
sensory loss of T-8, 9, 10, 11, and 12 with involvement of 
the right iliohypogastric and lateral cutaneous nerves, the 
Board notes that the disorder is currently evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8519.  

Under Diagnostic Code 8519, a 10 percent evaluation is 
assigned for moderate incomplete paralysis of the long 
thoracic nerve.  A 20 percent evaluation requires severe 
incomplete paralysis and a 30 percent rating is assigned for 
complete paralysis of the long thoracic nerve resulting in 
winged scapula deformity and an inability to raise the arm 
above shoulder level.  38 C.F.R. § 4.124a, Diagnostic Code 
8519.  The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

Based on the evidence of record, the Board finds that the 
clinical picture demonstrated by the veteran's peripheral 
sensory loss of T-8, 9, 10, 11, and 12 with involvement of 
the right iliohypogastric and lateral cutaneous nerves has 
not been evidenced by a level of impairment greater than that 
required for a 10 percent evaluation under Diagnostic Code 
8519 for moderate incomplete paralysis of the long thoracic 
nerve.  The Board notes, significantly, that the most recent 
VA examination demonstrated only sensory findings in regard 
to this disability.  The veteran's disability is already 
evaluated as moderate in degree, which is the highest 
evaluation authorized by the Diagnostic Code when involvement 
is wholly sensory.  

The medical evidence in the present case does not reflect 
that the veteran is unable to raise his arm above shoulder 
level, or that he has "winged scapula deformity", such as 
would be required for a 30 percent evaluation.  Nor does the 
evidence demonstrate severe incomplete paralysis to warrant 
an increased 20 percent evaluation.  The preponderance of the 
evidence is against assignment of a rating above 10 percent 
because the veteran does not have the severe incomplete 
paralysis required for a 20 percent rating.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, an evaluation in excess of 10 percent is not 
warranted in this case.

C.  Summary

In reaching its determination as to all of the above issues, 
the Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has also considered the doctrine 
of giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3 (1999), but does 
not find the evidence is of such approximate balance as to 
warrant its application.  The preponderance of the evidence 
is against all the veteran's claims for increased 
evaluations.


ORDER

An increased rating for the service-connected shrapnel wound 
residuals with fractures of the 11th and 12th ribs, peritoneal 
cavity injury and damage to muscle group III, greater than 
the currently assigned 30 percent, is denied.

An increased rating for the service-connected residuals of 
the shrapnel wound of the right flank and buttock with damage 
to muscle group XVII, greater than the currently assigned 20 
percent, is denied.

An increased rating for the service-connected peripheral 
sensory loss of T-8, 9, 10, 11, and 12 with involvement of 
the right iliohypogastric and lateral cutaneous nerves, 
greater than the currently assigned 10 percent, is denied.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals

 

